Title: To Alexander Hamilton from James McHenry, 6 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir!
            Trenton War Department 6th Septemr 1799
          
          I have received your letter of the 28th Ulto refering to one of the 27th July last.
          The necessity of first providing clothing for the twelve new Regiments of Infantry, previous to furnishing additional recruiting parties, has been the reason for hitherto not acting thereon. As the wants of those Regiments are in a great measure supplied, I shall give directions to have delivered to the Quarter Master General to be forwarded to such persons and places as you may point out, the clothing &c. for the two Companies of the first Regiment, which you propose raising in the States of Pennsylvania & Delaware.
          I have directed Colonel Stevens to have made immediately, Coats and Vests for two Companies of the Second Regiment, and to forward them to such persons and places, as you should designate, and informed him that the articles to complete the suits should be sent to him immediately.
          Colonel Stevens has also been directed to have Coats and vests for four Companies of the third Regiment made immediately, and to send one half to William Crafts Esqre. at Charleston and the remainder to Griffith J McRee Esqre at Wilmington North Carolina to be seve— subject — orders of General Pinckney. I will direct the articles necessary — complete the suits to be immediately transported to those places.
          I am nevertheless of opinion that very few, if any recru— for that Regiment, can be obtained in Georgia or South Carolina as those persons who may be desireous to inlist, will engage the fifth Regiment, the Officers of which most probably, —sess more influence in those states, than those belonging to the thi— Regiment.
          I have no objection to the appointment of Lieutenant Bla— and Lieutenant Laidlie, to be temporary paymasters, provided you think their services indispensible as such. This arrangement ac— with the general system, but, would any inconvenience result f— the recruiting officers being charged with the recruiting monies and —plies? If, however, you determine upon intermediate Offici—— receive the supplies, and recruiting monies, I agree to the allowance — Ten Dollars per month and travelling expences agreeably to the —blished regulations.
          You will give directions to the paymaster — to deliver — monies as you may think proper to the persons you may appoint to receive it, for the recruiting service.
          I have the honor to be Sir With great respect Your Mo Obt Servt
          
            James McHenry
          
          Major General Alexr. Hamilton
        